MSFTEDIT 5.41.15.1507;STOCK PURCHASE AGREEMENT

        STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December __,
2004, by and between StockerYale, Inc., a Massachusetts corporation (the
“Company”), and the investor named on the signature page hereof (the
“Investor”).


W I T N E S S E T H

        WHEREAS, the Company is offering for sale up to 2,500,000 shares (the
“Shares”) of its Common Stock (as defined below) at the price per share of
Common Stock negotiated with each purchaser, pursuant to a Confidential Offering
Memorandum dated as of November 29, 2004 (the “Memorandum”), this transaction
generally being herein referred to as the “Private Placement”; and

        WHEREAS, the Investor desires to purchase from the Company shares of
Common Stock on the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth herein, and for good and valuable consideration the receipt of which
is hereby acknowledged, the parties agree as follows:

    1.        Definitions. Unless specifically defined herein, capitalized terms
used herein have the meaning ascribed to such terms in the Memorandum except
that, unless the context requires otherwise, the following terms have the
meanings indicated:

        “Business Day” shall mean any day except Saturday, Sunday and any day
which shall be in Boston, Massachusetts a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.

        “Common Stock” shall mean the Common Stock, par value $0.001 per share,
of the Company.

        “Investors” shall mean all of the purchasers of Shares sold in the
Private Placement.

        “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

        “Total Purchase Price” shall mean the aggregate purchase price for all
of the Shares sold in the Private Placement.

    2.        Purchase of Common Stock. Subject and pursuant to the terms and
conditions set forth in this Agreement, the Company agrees that it will issue
and sell to the Investor and the Investor agrees that it will purchase from the
Company, at $____ per share of Common Stock (the “Per Share Purchase Price”),
_________shares of Common Stock (the “Investor Shares”). The aggregate purchase
price for the shares of Common Stock shall be $_________ (the “Aggregate
Purchase Price”). The shares of Common Stock are being offered pursuant to the
Memorandum.

      3. Deliveries at Closing.

    (a)        Deliveries by the Investor. At the Closing of the transactions
contemplated hereby, the Investor shall deliver to the Company the following:

    (1)        the Aggregate Purchase Price by wire transfer of immediately
available funds to an account designated by the Company as set forth on Annex V
hereto, which funds will be delivered to the Company in consideration of the
Investor Shares issued at the closing of the transaction contemplated hereby;


    (2)        an executed Investor Questionnaire in the form attached as
Annex I;


    (3)        an executed Managed Account Representation Letter in the form
attached as Annex II, if the Investor is acting on behalf of a managed account
in the purchase of the Investor Shares; and


    (4)        a completed Registration Statement Questionnaire in the form
attached as Annex III.


    (b)        Deliveries by the Company. At the Closing of the transactions
contemplated hereby, the Company shall deliver to the Investor one or more
certificates representing the Investor Shares registered in the name of the
Investor or its nominee(s), as the Investor has specified in writing to the
Company.

      4. Representations, Warranties, Covenants and Agreements.

    (a)        Investor Representations, Warranties and Covenants. The Investor
represents, warrants and agrees as follows:

    (1)        The Investor has received and reviewed a copy of the Memorandum,
and all appendices and supplements (if any) thereto, relating to the Shares and
understands that no Person has been authorized to give any information or to
make any representations that were not contained in the Memorandum, and the
Investor has not relied on any such other information or representations in
making a decision to purchase the Investor Shares. The Investor has had access
to such financial and other information and has had the opportunity to ask
questions and receive answers as deemed necessary in respect of the decision to
purchase the Investor Shares, and has consulted with its advisors concerning the
proposed investment in the Company. The Investor understands that an investment
in the Company involves a high degree of risk for the reasons, among others, set
forth under the caption “Risk Factors” in the Memorandum.


    (2)        The Investor has decided to invest in the Shares and, in making
the decision to so invest, is not in any way relying on the fact that any other
Person has decided to invest in the Shares.


    (3)        The Investor represents that the Investor (or, if applicable,
each managed account on whose behalf the Investor Shares are being purchased by
such Investor) is an “accredited investor” as defined in Rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”), as certified by the
Investor in the Investor Questionnaire attached hereto as Annex I. The Investor
further represents that the Investor (or, if applicable, each managed account on
whose behalf the Investor Shares are being purchased) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risk of an investment in the Shares and can bear the economic risk of
loss of the entire investment in the Shares being purchased.


    (4)        The Investor understands and expressly acknowledges and agrees
that none of the Shares has been, or will be, registered or qualified under the
Securities Act, or under any applicable securities laws of any State of the
United States (“Applicable State Law”) and therefore may not be offered, sold,
transferred, assigned, pledged, hypothecated or otherwise disposed of, directly
or indirectly, unless subsequently registered or qualified under the Securities
Act and under Applicable State Law or unless an exemption from the registration
requirements of the Securities Act and Applicable State Law is available, in
each case to the extent permitted by the terms of this Agreement.


    (5)        The Investor understands and agrees that all certificates
representing the Investor Shares shall bear a legend which will be substantially
in the form of the following:


  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS
(“APPLICABLE STATE LAW”). THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED OR HYPOTHECATED OR OTHERWISE ASSIGNED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION FROM REGISTRATION UNDER THE ACT OR APPLICABLE STATE
LAW RELATING TO DISPOSITION OF SECURITIES.”


    (6)        The Investor (or, if applicable, each managed account on whose
behalf the Investor Shares are being purchased by the Investor) will acquire the
Investor Shares pursuant to this Agreement for its own account for investment
and not with a view to, or in connection with, the resale or distribution
thereof or in any arrangement or understanding with any other persons regarding
the distribution of such Investor Shares. The Investor hereby covenants and
agrees that, during the six month period following the Closing, the Investor
shall execute a lockup agreement, containing a restriction on the sale of
Investor Shares for a period terminating on the earlier of the ninetieth day
following closing of a primary offering by the Company or the six month
anniversary of the Closing, and other standard terms and conditions, with any
requesting underwriter participating in a primary offering (as defined in
Section 5(a)(1) below).


    (7)        The Investor hereby covenants and agrees with the Company not to,
directly or indirectly, sell, offer, contract or grant any option to sell
(including without limitation any short sale), pledge, transfer, establish a
“put equivalent position” as such term is defined by Rule 16a-1(h) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise
dispose of any Investor Shares, options or warrants to acquire Investor Shares,
or securities exchangeable or exercisable for or convertible into Investor
Shares owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by the Investor or publicly announce the Investor’s intention
to do any of the foregoing or enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of the Investor Shares, prior to the date on which the Registration
Statement (as defined in Section 5(a)(2)) is declared effective (other than in
connection with a sale pursuant to a registration statement effected under
Section 5(a)(1) hereof).


    (8)        The Investor hereby covenants and agrees with the Company not to
make any sale of the Investor Shares without causing the prospectus delivery
requirement under the Securities Act to be satisfied or otherwise complying with
the Securities Act, and the Investor acknowledges and agrees that the Investor
Shares are not transferable on the books of the Company unless the certificate
submitted to the transfer agent evidencing the Investor Shares is accompanied by
(a) a separate certificate (i) in the form of Annex V hereto, (ii) executed by
an officer of, or other authorized person designated by, the Investor, and
(iii) to the effect that (A) the Investor Shares have been sold in accordance
with a registration statement pursuant to Section 5 hereof and (B) the
requirement of delivering a current prospectus has been satisfied; or (b) an
opinion of counsel reasonably satisfactory to the Company stating that an
exemption from registration is available under the Securities Act. The Investor
acknowledges and agrees that, notwithstanding anything else in this Agreement to
the contrary, there may be times when the Company may suspend the use of the
prospectus forming a part of a registration statement (or otherwise render the
registration statement unavailable) in the event that, and during such period
as, pending negotiations relating to, or consummation of, a transaction, or the
occurrence of any other event, would require additional disclosure of material
information by the Company in the registration statement and the Company
determines that disclosing such information would (x) adversely affect the
Company, (y) make it impractical or inadvisable to cause the registration
statement to be filed or to become effective or to amend or supplement the
registration statement or (z) otherwise render the Company unable to comply with
the requirements of the Securities and Exchange Commission (the “Commission”).
In such event, subject to the last sentence of this Section 4(a)(8), the Company
may suspend the use of such prospectus until such time as an amendment to such
registration statement has been filed by the Company and declared effective by
the Commission, or until such time as the Company has filed an appropriate
report with the Commission pursuant to the Exchange Act. The Investor hereby
covenants and agrees that it will not sell any Investor Shares pursuant to said
prospectus during the period commencing at the time at which the Company gives
the Investor written notice of the suspension of the use of said prospectus and
ending the date on which the Company gives the Investor written notice that the
Investor may thereafter effect sales pursuant to said prospectus. Anything
herein to the contrary notwithstanding, the Company does not have the right to
suspend the use of such prospectus for a period of more than sixty (60) business
days per suspension and the Company may not exercise this right to suspend the
use of such prospectus more than two times in any twelve month period.


    (9)        The execution and delivery of this Agreement by the Investor and
the performance of this Agreement and the consummation by the Investor or the
Investor’s advisory clients, as the case may be, of the transactions
contemplated hereby have been duly authorized by all necessary (corporate, in
the case of a corporation) action of the Investor and, if applicable, the
Investor’s advisory clients; and this Agreement, when duly executed and
delivered by the Investor, will constitute a valid and legally binding
instrument, enforceable in accordance with its terms against the Investor or any
of the Investor’s advisory clients, as the case may be.


    (10)        The Investor represents that:


    (A)        If the Investor is a corporation, it is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with full power and authority (corporate and
other) to perform its obligations under this Agreement. If the Investor is a
limited liability company, it is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with full power and authority (limited liability company and
other) to perform its obligations under this Agreement. If the Investor is any
other form of business entity, it is duly organized or formed, validly existing
and in good standing under the laws of its jurisdiction of organization, with
full power and authority to perform its obligations under this Agreement.


    (B)        If the Investor is a corporation acting in an advisory capacity,
it is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, with full power and authority
(corporate and other) to act on behalf of its advisory clients under this
Agreement. If the Investor is a limited liability company acting in an advisory
capacity, it is a limited liability company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, with
full power and authority (corporate and other) to act on behalf of its advisory
clients under this Agreement.


    (C)        If the Investor is a trust, the trustee thereunder has been duly
appointed as trustee of such Investor with full power and authority to act on
behalf of such Investor and to perform the obligations of such Investor under
this Agreement. Furthermore, the trustee under such trust has independently
determined that the purchase of the Investor Shares is a suitable investment for
such trust as authorized by the terms thereof and applicable laws and
regulations.


    (D)        If the Investor is a limited partnership, it is a limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, with full power and authority to
perform its obligations under this Agreement.


    (E)        If the Investor is a limited partnership acting in an advisory
capacity, it is a limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, with full
power and authority to act on behalf of its advisory clients under this
Agreement.


    (F)        The execution and delivery of this Agreement and the performance
by the Investor of the transactions contemplated hereby have been duly
authorized by all necessary corporate or other action of the Investor.


    (G)        If the Investor is a corporation, limited liability company,
partnership, trust or other form of business entity, the execution and delivery
of this Agreement will not contravene or result in a default under any provision
of existing law or regulations to which the Investor is subject, the provisions
of its trust instrument, charter, by-laws or other governing documents or any
indenture, mortgage or other agreement or instrument to which it is a party or
by which it is bound and does not require on its part any approval,
authorization, license or filing from or with any foreign, federal, state or
municipal board or agency which has not been obtained or duly made.


    (H)        If the Investor is an individual, the Investor has full power and
authority to perform its obligations under this Agreement.


    (11)        The Investor agrees to complete and execute and return to the
Company (a) the Investor Questionnaire attached as Annex I to this Agreement
representing that the Investor is investing in Shares as an “accredited
investor;” (b) if the Investor is acting on behalf of a managed account in the
purchase of any Investor Shares, the Managed Accounts Representation Letter
attached as Annex II to this Agreement; and (c) the Registration Statement
Questionnaire attached as Annex III, in each case together with an executed
signature page to this Agreement. The Investor represents and warrants that the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the effective date of the Registration Statement (as defined in
Section 5). If any of the answers provided by the Investor in the questionnaires
change prior to the effective date of the Registration Statement, the Investor
will provide the Company with prompt written notice of such changes. The
Investor further represents and warrants that it is not purchasing the Investor
Shares on behalf of any managed account other than as listed in the Managed
Account Representation Letter.


    (12)        The Investor has not entered into any contracts, arrangements,
understandings or relationships (written or otherwise) with any other Person or
Persons (other than the Company or a limited partner/member or affiliate of
Investor, which in any case shall not violate any securities laws) with respect
to any securities of the Company (including but not limited to transfer or
voting of any of the securities, finder’s fees, joint ventures, loan or option
arrangements, puts or calls, guarantees of profits, division of profits or loss,
or the giving or withholding of proxies) or the operations, management or
control of the Company; the Investor is not bound together, under common control
with, in a common enterprise with, or otherwise acting in concert with, any
other Person or Persons (other than a limited partner/member or affiliate of
Investor, which in any case shall not violate any securities laws) in connection
with the transactions contemplated by this Agreement; and the Investor does not
own any securities of the Company which are pledged or otherwise subject to a
contingency the occurrence of which would give another Person voting power or
investment power over such securities.


    (13)        Except as otherwise set forth in Annex III, as of the date
hereof, the Investor does not beneficially own any shares of Common Stock.


    (14)        No state, federal or foreign regulatory approvals, permits,
licenses or consents or other contractual or legal obligations are required for
the Investor to enter into this Agreement or otherwise purchase the Investor
Shares.


    (15)        The Investor hereby covenants and agrees not to disclose any
confidential information provided to the Investor by the Company in the
Memorandum or otherwise in connection with the Private Placement with respect to
the Company, except as otherwise required by law.


    (b)        Company Representations, Warranties and Covenants. The Company
hereby represents, warrants and agrees as follows:

    (1)        The Company has been duly incorporated and is validly existing in
good standing under the laws of the jurisdiction of its incorporation, with full
power and authority (corporate and other) to perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.


    (2)        The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action of the Company and the
Agreement has been duly executed and delivered by the Company; and this
Agreement, when duly executed and delivered by the Investor, will constitute a
valid and legally binding instrument of the Company enforceable in accordance
with its terms.


    (3)        The Investor Shares have been duly authorized by the Company, and
when issued and delivered by the Company against payment therefor as
contemplated hereby and in accordance with the terms of the Memorandum, the
Investor Shares will be validly issued, fully paid and nonassessable, free of
preemptive rights and free from all taxes, liens, charges and security interests
in respect of the issuance thereof.


    (4)        The execution and delivery of this Agreement, the consummation by
the Company of the transactions herein contemplated and the compliance by the
Company with the terms hereof do not and will not (i) violate the Articles of
Organization (as amended to date) of the Company, or the By-Laws (as amended to
date) of the Company, or (ii) result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of their properties or assets are
subject, or any applicable statute or any order, judgment, decree, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties or assets
other than a breach or violation that would reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), business,
assets or results of operations of the Company (a “Material Adverse Effect”);
and no consent, approval, authorization, order, registration or qualification of
or with any such court or governmental agency or body is required for the valid
authorization, execution, delivery and performance by the Company of this
Agreement, the issue of the Investor Shares or the consummation by the Company
of the other transactions contemplated by this Agreement, except for such
consents, approvals, authorizations, registrations or qualifications as may be
required under Federal or state securities or “blue sky” laws or, with respect
to requirements applicable to the Investor and except where the failure to
obtain such consents, approvals, authorizations, registrations or qualifications
would not reasonably be expected to have a Material Adverse Effect.


    (5)        The information contained in the following documents, which the
Company has furnished to the Investor does not contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements therein in light of the circumstances in which they were made not
misleading as of the respective final dates of the documents. Each of the
documents listed in (A), (B) and (C) below complied as to form in all material
respects with the applicable requirements of the Securities Act or Exchange Act
as of the date filed with the Commission.


    (A)        the Company’s Annual Report to Stockholders on Form 10-K for the
fiscal year ended December 31, 2003, as amended (without exhibits);


    (B)        the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2004; and

    (C)        the Memorandum.

    (6)        The balance sheets of the Company for the twelve months ended
December 31, 2003 have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis, are consistent in all
material respects with the books and records of the Company and accurately
present in all material respects the financial position of the Company and its
subsidiaries as of December 31, 2003. There has been no material adverse change
in the financial condition or business or results of operations of the Company
or its subsidiaries since December 31, 2003, except as disclosed in the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2004
and the Memorandum.


    (c)        Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein and in the certificates for the Investor Shares delivered
pursuant hereto shall survive the execution of this Agreement, the delivery to
the Investor of the Investor Shares and the payment therefor.

    5.        Registration of the Shares; Compliance with the Securities Act.

      (a) Registration Rights; Registration Procedures and Expenses.

    (1)        If at any time or times after the date hereof, the Company shall
determine or be required to register any shares of its Common Stock or other
equity securities for sale under the Securities Act in exchange for cash
(whether in connection with a public offering of securities by the Company (a
“primary offering”), a public offering of securities by stockholders of the
Company (a “secondary offering”) or both), but not in connection with a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 or any other similar rule of the Commission under
the Securities Act is applicable, the Company shall:


    (A)        Promptly give written notice thereof to each of the Investors.


    (B)        Use commercially reasonable efforts to effect the registration
under the Securities Act of all Investor Shares (but not any other shares) which
such Investors request to be registered in a writing delivered to the Company
within 10 days after such Investors’ receipt of the notice referred to above,
subject to subparagraph (iii) below.


    (C)        In the case of the registration of shares of Common Stock by the
Company in connection with an underwritten public offering, (a) the Company
shall not be required to include any Investor Shares in such underwriting unless
the Investors thereof accept the terms of the underwriting as agreed upon
between the Company and the underwriter or underwriters selected by it, and
(b) if the underwriter(s) determines that marketing factors require a limitation
on the number of Investor Shares to be offered, the Company shall not be
required to register Investor Shares of the Investors in excess of the amount,
if any, of shares of the capital stock which the principal underwriter of such
underwritten offering shall reasonably and in good faith agree to include in
such offering in excess of any amount to be registered for the Company, and in
the event of any such limitation, the number of Investor Shares of any Investor
requesting inclusion in such registration shall be based upon the relative
holdings of Common Stock of all Investors requesting such registration (and if
any Investor would thus be entitled to include more Investor Shares than such
Investor requested to be registered, the excess shall be allocated among other
requesting Investors pro rata based upon their relative holdings of Common
Stock). All expenses relating to the registration and offering of Investor
Shares pursuant to this Section 5(a)(1) and pursuant to Section 5(a)(2) below
shall be borne by the Company, except that the Investors shall bear underwriting
and selling commissions attributable to their Investor Shares being registered,
any transfer taxes on shares being sold by such Investors and the costs of any
counsel or other professional advisors engaged by the Investors.


Notwithstanding the foregoing, the Company’s obligations pursuant to this
Section 5(a)(1) shall be suspended for so long as the Registration Statement
filed pursuant to Section 5(a)(2) is effective.

    (2)        The Company shall:

    (A)        Subject to the provisions of subparagraph (B) of this Section
5(a)(2) and Sections 5(c) and 5(d) below, use commercially reasonable efforts to
prepare and file with the Commission within 60 days of the Closing a
registration statement on Form S-3 under Rule 415 under the Securities Act (the
“Registration Statement”) to enable the public offering and sale of the Investor
Shares by the Investor from time to time through the NASDAQ National Market, the
over-the-counter market or in privately-negotiated transactions or otherwise.


    (B)        The Company shall use commercially reasonable efforts, subject to
receipt of necessary information from the Investor, to cause the Registration
Statement to become effective within 120 days after the Closing.


    (C)        Promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for a
period not exceeding the second anniversary of the Closing, or such shorter
period which will terminate on the earlier of the date when (i) the Shares held
by the Investor may be sold without registration under the Securities Act or
(ii) all of the Shares covered by such Registration Statement have been sold
pursuant to such Registration Statement or otherwise.


    (D)        Promptly furnish to the Investor with respect to the Investor
Shares registered under the Registration Statement (and to each underwriter, if
any, of such Investor Shares) such number of copies of the Registration
Statement and any amendment or supplement thereto and of prospectuses and
preliminary prospectuses in conformity with the requirements of the Securities
Act as the Investor shall reasonably request.


    (E)        Promptly file documents required of the Company for customary
“blue sky” clearance in states specified in writing by the Investor and
reasonably required by the Investor in order to resell its Investor Shares;
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented.


    (F)        Promptly inform the Investor when any stop order by the
Commission has been issued with respect to the Investor Shares and use
commercially reasonable efforts to promptly cause such stop order to be
withdrawn.


    (G)        Take such other actions as may reasonably be necessary to effect
the registration of the resale of the Investor Shares on a registration
statement on Form S-3 in accordance with the terms of this Agreement and to
allow such Investor Shares to trade in the same market system or exchange where
the Company’s Common Stock then trades.


    (H)        File the reports required to be filed by it under the Securities
Act and the Exchange Act (or, if the Company is not required to file such
reports, it will, upon the request of any holder of Investor Shares, make
publicly available other information so long as necessary to permit sales under
Rule 144 under the Securities Act), all to the extent required from time to time
to enable the Investor to sell Investor Shares without registration under the
Securities Act within the limitations provided by (i) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the Commission; provided,
however, that, except as otherwise expressly provided in this
Section 5(a)(2)(H), nothing in this Agreement shall require the Company to file
reports under the Securities Act or the Exchange Act, to register any of its
securities under the Exchange Act, or to make publicly available any information
concerning the Company at any time when it is not required by law or by any
agreement by which it is bound to do any of the foregoing.


A questionnaire related to the Registration Statement to be completed by the
Investor is attached hereto as Annex IV.

    (b)        Transfer of Shares. The Investor agrees not to effect any
disposition of the Investor Shares or the right to purchase the Investor Shares
that would constitute a sale within the meaning of the Securities Act except as
contemplated in Sections 5(a)(1) and (2) or pursuant to an exemption from
registration under the Securities Act. The Investor agrees to promptly notify
the Company of any changes in the information set forth in any registration
statement regarding the Investor Shares or the Investor.

    (c)        The Investor hereby acknowledges and agrees that in the event
that the Company makes any filing with the SEC in connection with a primary
underwritten offering within 30 days following the Closing Date, the time period
for preparing and filing a Registration Statement as contemplated by Section
5(a)(2) above shall be extended until September 23, 2003 and the Company shall
use commercially reasonable efforts, subject to the receipt of necessary
information from the Investor, to cause the Registration Statement to become
effective as promptly thereafter as practicable.

    (d)        Postponement. The Company may postpone the filing or
effectiveness of any registration statement to be filed pursuant to this
Section 5 for a reasonable period of time if (i) the Company is engaged in
confidential negotiations or other confidential business activities, disclosure
of which would be required in such registration statement and (ii) the Board of
Directors of the Company determines in good faith that such disclosure would
have a material adverse effect on any such confidential negotiations or other
confidential business activities or would be materially detrimental to the
Company.

    (e)        Indemnification and Contribution.

         (1) For the purpose of this Section 5(e):

    (A)        The term “Selling Shareholder” shall include the Investor,
officers, directors, trustees, or any affiliate of such Investor and each
person, if any, who controls the Selling Shareholder within the meaning of the
Securities Act and


    (B)        The term “Registration Statement” shall include (i) the
Registration Statement and any final prospectus, exhibit, supplement or
amendment included in or relating to the Registration Statement and (ii) any
registration statement filed in connection with Section 5(a)(1) and any final
prospectus, exhibit, supplement or amendment included in or relating to such
registration statement; and


    (2)        The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Selling Shareholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arise out of any failure by the Company to fulfill any
undertaking included in the Registration Statement and the Company will
reimburse such Selling Shareholder for any reasonable legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim, provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of, or is based upon, any such untrue statement or omission made in
such Registration Statement in reliance upon written information furnished to
the Company by or on behalf of such Selling Shareholder for use in preparation
of the Registration Statement, or the failure of such Selling Shareholder to
comply with the covenants and agreements contained in Sections 4(a)(7) and 5(b)
hereof respecting sale of the Shares or any statement or omission in any
prospectus that is corrected or made not misleading in any subsequent prospectus
that was delivered to the Investor prior to the pertinent sale or sales by the
Investor. The Company will reimburse such Selling Shareholder, as the case may
be, for any legal or other expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim.


    (3)        The Investor agrees to indemnify and hold harmless the Company
(and each person, if any, who controls the Company within the meaning of Section
15 of the Securities Act, each officer of the Company who signs the Registration
Statement and each director of the Company) from and against any losses, claims,
damages or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any failure to
comply with the covenants and agreements contained in Sections 4(a)(7) and 5(b)
hereof respecting sale of the Shares, or any untrue statement of a material fact
contained in the Registration Statement on the effective date thereof if such
untrue statement was made in reliance upon written information furnished by or
on behalf of the Investor for use in preparation of the Registration Statement,
provided, however, that such Investor shall not be liable in any such case to
the extent that the Investor has furnished in writing to the Company information
expressly for use in such Registration Statement or any amendment thereof or
supplement thereto which corrected or made not misleading information previously
furnished to the Company prior to the filing of the Registration Statement, and
if furnished to the Company after the filing of the Registration Statement, has
notified the Company of such information immediately upon its occurrence or the
Investor’s knowledge of its occurrence. The Investor will reimburse the Company
(or such officer, director or controlling person), as the case may be, for any
legal or other expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim. In no event shall the
liability of the Investor hereunder be greater in amount than the dollar amount
of the proceeds received by such Investor (net of any underwriting discount)
upon the sale of the Shares giving rise to such indemnification obligation.


    (4)        Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 5(e), such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, and, subject to the provisions
hereinafter stated, in case any such action shall be brought against an
indemnified person and such indemnifying person shall be entitled to participate
therein, and, to the extent it shall wish, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified person. After notice from
the indemnifying person to such indemnified person of its election to assume the
defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel for all indemnified parties. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but, if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party or parties in accordance with the provisions of
this Section 5(e).


    (5)        If the indemnification provided for in this Section 5(e) from the
indemnifying person is determined by a court of competent jurisdiction to be
unavailable to an indemnified person hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to herein, then the indemnifying
person, in lieu of indemnifying such indemnified person, shall contribute to the
amount paid or payable by such indemnified person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying person and indemnified persons in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying person and indemnified persons shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact, has been
made by, or relates to information supplied by, such indemnifying person or
indemnified persons, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in this Section 5(e), any reasonable legal or other fees
or expenses reasonably incurred by such party in connection with any
investigation or proceeding.


        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(e), no Investor shall be
required to contribute any amount in excess of the dollar amount of the proceeds
received by such Investor (net of any underwriting discount) upon the sale of
the Shares giving rise to such contribution obligation. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

    (f)        Termination of Conditions and Obligations. The conditions
precedent imposed by Section 4(a)(8) or this Section 5 upon the transferability
of the Investor Shares shall cease and terminate as to any particular number of
the Investor Shares when such Investor Shares shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the registration
statement covering such Investor Shares or when such Investor Shares shall have
been sold or otherwise disposed following receipt by the Company of an opinion
of counsel satisfactory to the Company stating that an exemption from
registration is available under the Securities Act to sell or otherwise dispose
of such Investor Shares.

    (g)        Information Available. So long as a registration statement is
effective covering the resale of the Investor Shares, the Company will furnish
to the Investor:

    (1)        As soon as practicable after available (but in the case of the
Company’s Annual Report to Shareholders, within one hundred twenty (120) days
after the end of each fiscal year of the Company), one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants), (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
or equivalent form, (iii) its Quarterly Reports to Shareholders, (iv) if not
included in substance in its Quarterly Reports to Shareholders, its quarterly
reports on Form 10-Q or equivalent form, and (v) a full copy of the particular
registration statement covering the Shares (the foregoing, in each case,
excluding exhibits); and


    (2)        Upon the reasonable request of the Investor, all exhibits to the
reports and registration statement provided to the Investor pursuant to
subparagraph (1) of this Section 5(g) and all other information that is made
available to shareholders;


    (3)        Upon the reasonable request of the Investor, an adequate number
of copies of the prospectuses to supply to any other party requiring such
prospectuses;


and the Company, upon the reasonable request of the Investor, will meet with the
Investor or a representative thereof at the Company’s headquarters to discuss
all information relevant for disclosure in the registration statement covering
the Investor Shares and will otherwise reasonably cooperate with any Investor
conducting an investigation for the purpose of reducing or eliminating such
Investor’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters.

      6. Miscellaneous.

    (a)        Remedies. It is understood and agreed that any breach of the
provisions of this Agreement by either party hereto will result in irreparable
injury to the other party hereto, that the remedy at law alone will be an
inadequate remedy for such breach, and that, in addition to any other legal or
equitable remedies which such party may have, such party may enforce its rights
by actions for specific performance (to the extent permitted by law).

    (b)        Fees and Expenses. Each of the parties hereto shall be
responsible for their own expenses incurred in connection with the transactions
contemplated hereby. The Company shall reimburse the Investor for its reasonable
out-of-pocket expenses, if any, incurred in connection with the procedures in
Section 5(a)(2)(A) through (H) hereof, other than fees and expenses, if any, of
one counsel or other advisors to all of the Investors upon delivery to the
Company of reasonable documentation setting forth such out-of-pocket expenses.

    (c)        Binding Agreement; Assignment. This Agreement shall be binding
upon, and shall inure solely to the benefit of, each of the parties hereto, and
each of their respective heirs, executors, administrators, successors and
permitted assigns, and no other person shall acquire or have any right under or
by virtue of this Agreement. The Investor may not assign any of its rights or
obligations hereunder to any other person or entity without the prior written
consent of the Company.

    (d)        Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and may be
amended only by written execution by both parties. By executing this Agreement
below, the Investor agrees to be bound by all of the terms, provisions,
warranties, covenants and conditions contained herein. Upon acceptance by the
Company, this Agreement shall be binding on both parties hereto.

    (e)        Consent To Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED,
GOVERNED AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS
PRINCIPLES. FURTHERMORE, EACH INVESTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS AND THE UNITED
STATES OF AMERICA FOR THE DISTRICT OF MASSACHUSETTS IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

    (f)        Notices. All notices, requests, consents and other communication
hereunder shall be in writing, shall be mailed by first class registered or
certified mail, or nationally recognized overnight express courier postage
prepaid, and shall be deemed given when so mailed and shall be delivered as
addressed as follows:

      if to the Company, to:

         StockerYale, Inc.32
Hampshire RoadSalem,
New Hampshire 03079Attn:
Mark W. Blodgett,

Chief Executive Officer

      with a copy mailed to:

         Goodwin Procter LLPExchange
PlaceBoston,
Massachusetts 02109Attn:
Stuart M. Cable, P.C.

or to such other person at such other place as the Company shall designate to
the Investor in writing; and

if to the Investor, at its address as set forth at the end of this Agreement, or
at such other address or addresses as may have been furnished to the Company in
writing.

    (g)        Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one in the same agreement.

[Remainder of Page Intentionally Left Blank]

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

STOCKERYALE, INC.

By:

Name: Title:

Accepted and Agreed as of the date first above written:

--------------------------------------------------------------------------------

Name of Investor (Print)

By: Name: Title Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Telephone: Facsimile:

Nominee (name in which Investor Shares are to be registered, if different than
name of Investor)

Address of Nominee:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Taxpayer I.D. Number: (if acquired in the name of a nominee, the taxpayer I.D.
number of such nominee)